EXHIBIT 99.15 CONSENT OF EXPERT March 28, 2013 Eldorado Gold Corporation United States Securities and Exchange Commission Ladies and Gentlemen: Re: Eldorado Gold Corporation I, Stephen Juras, do hereby consent to the filing of the written disclosure regarding the technical reports entitled (i) the “Technical Report for Kisladag Gold Mine, Turkey”, dated March 15, 2010 and effective January 2010, (ii) the “Technical Report on the Efemcukuru Project” dated September 17, 2007, and effective August 1, 2007, (iii) the “Technical Report for Jinfeng Gold Mine, China” dated January 13, 2012 and effective March 15, 2011, (iv) the “Technical Report on Vila Nova Iron Ore Project” dated July 31, 2007, (v) the “Technical Report for the Tocantinzinho Gold Project, Brazil” dated May 3, 2011, and (vi) the “Technical Report for the Perama Hill Project, Thrace, Greece,” dated March 15, 2010 and effective January 28, 2010, and of extracts from or a summary ofthe respective technical reports and of certain mineral resource estimates and other information pertaining to these projects, and the description of all mineral resources of Eldorado Gold Corporation (the “Company”) in the Annual Information Form for the year ended December 31, 2012 (the “AIF”),and the use of my name in the AIF and Annual Report on Form 40-F of the Company for the year ended December 31, 2012 and any amendments thereto and any Registration Statement on Form S-8 incorporating by reference the Company’s AIF and Annual Report on Form 40-F. By: /s/Stephen Juras Stephen Juras, P.Geo Eldorado Gold Corporation Director of Technical Services
